       Case 1:20-cv-00003-LAK-KHP Document 15
                                           14 Filed 05/23/20
                                                    05/22/20 Page 1 of 2



                                                      May 23, 2020

VIA ECF FILING

Hon. Katharine H. Parker, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 750
New York, New York 10007

               Re:     Adrian Wilson v. D’Apostrophe Design Inc.
                       Docket No.: 20-cv-0003

Dear Judge Parker:

       This firm represents the defendant, D’Apostrophe Design Inc. (“D’Apostrophe”), in the
above-referenced action. Please accept this correspondence as the parties’ joint status letter
pursuant to the March 23, 2020 telephonic status conference, and the ensuing scheduling order.

       In accordance with the Court’s directives, the parties have continued their settlement
discussions, however the parties have not been able to get to a resolution as of yet. Nonetheless,
D’Apostrophe and Mr. Wilson have exchanged their initial disclosures and first requests for
production of documents. D’Apostrophe has served its first production of documents. Mr. Wilson
intends to serve his first production of documents within the next 14 days (i.e., not later than June
5, 2020).

        In addition, the scheduling order requires the parties to “provide a proposed briefing
schedule for Defendant’s proposed motion for Plaintiff to post a bond.” Both parties have agreed
to the following schedule:

 D’Apostrophe’s moving papers shall be served by:               June 25, 2020

 Mr. Wilson’s responding papers shall be served by:             July 10, 2020

 D’Apostrophe’s reply papers shall be served by:                July 17, 2020 (At this date motion
                                                                will be marked fully submitted.)

        This letter is submitted without waiver or election of any rights with respect to issues not
specifically addressed herein. Both counsel thank the Court of its time and consideration devoted
to this matter.




____________________________________________________________________________________
                 2 Westchester Park Drive, Suite 110 | White Plains, New York 10604
                       Tel: 914.967.2753 | Fax: 914.967.2754 | www.cw.legal
      Case 1:20-cv-00003-LAK-KHP Document 15
                                          14 Filed 05/23/20
                                                   05/22/20 Page 2 of 2
Hon. Katharine H. Parker, S.D.J.
May 23, 2020
Page 2


                                        Respectfully,
                                        CERMELE & WOOD LLP




                                        Michael R. Wood




                                        LIEBOWITZ LAW FIRM, PLLC


                                        /s/ Richard P. Liebowitz
                                        Richard P. Liebowitz



           The Court thanks the parties for the update and requests
           another joint status update by July 18, 2020. Briefing schedule
           approved.

           SO ORDERED.
           5/23/2020

                                      U.S. Magistrate Judge
